DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Applicant originally submitted Claims 1-4 in the application. In the present response, the Applicant amended Claims 1 and 3. Accordingly, Claims 1-4  are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 10/06/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 103 have been considered, however not persuasive. 
Applicant argues that cited US 6,394,817 to Kihira in combination with the cited US 2006/0014434 to Yamamoto fail to achieve or render obvious the structure of the present invention as recited the amended Claim 1.
In support of this argument, the Applicant point to Yamamoto citation in the rejection of Claim 1, and argues that the metal shield 3 (cited as the “heat conductive member” of Claim 1) not being fixed or stuck on the inner surface of 4 (cited as the “cover” of Claim 1), as in the manner of the heat conduction member of the present invention as recited in Claim 1.
Applicant further reasons that, metal shell 3 of Yamamoto is merely disposed on the base 1, the cover 4 is joined with the base 1 which has a stopper wall 43 to prevent displacement of an elastic spring element 34 of the metal shell 3 relative to cover 4, as a result, Yamamoto teaches that the cover 4 is joined with the base 1 and controls displacement of the elastic element 34, and does not teach or fairly suggest that the metal shell 3 itself fixed or stuck to the cover 4.
The Examiner respectfully disagrees. Yamamoto in Fig 3, clearly illustrated that elements 32/33/34/35/36 of metal shell 3 being fixed or stuck on the inner surface of cover 4, satisfying the limitation of Claim 1 drawn to “the heat conductive member is stuck on the inner surface”.
For example, Yamamoto [0046] clearly describes cover 4 comprising trenches 48, into which projecting pieces 33 of the metal shell 3 are fitted, establishing that, metal shell 3, indeed being in contact with inner surface of cover 4.
With respect to Applicant’s remarks that that metal shell 3 of Yamamoto being a more reasonable equivalent of the cover (40) of the present invention, than the claimed heat conductive member (50).
The Examiner note that; Claim 1 limitation just requires, “a cover comprises a main portion having an inner surface and an outer surface” and that “the heat conductive member being stuck on the inner surface”.
Yamamoto Fig 3, explicitly calls cover 4 being a cover with inner and outer surfaces, and metal shell 3 not being a cover, but rather “a connection mechanism”, with ground terminals 35, for connecting to a pluggable MSD. Therefore; a person of an ordinary skill in the art, would not be motivated to consider metal shell 3 to be a cover, but rather “a connection interface” for the pluggable MSD.   
Accordingly, a person of an ordinary skill in the art would not be motivated to replace “connector mechanism” of Yamamoto with cover member 5 of Kihira to attempt to arrive at the Claimed invention, as alleged. Kihira would not benefit from the combination, since, Kihira invention have already a rectangular member 4 and contact members 2 for that purpose (“connection mechanism”). However, a person of an ordinary skill in the art would reasonably be motivated to replace cover member 5 of Kihira with cover 4 of Yamamoto. 
The Examiner suggest amending the Claim with a narrower limitation, requiring “the cover having a main portion with an inner surface in direct thermal contact with an upper surface of card-type device through the heat conductive member stuck on the inner surface ”.
Accordingly, the Examiner submits that, following MPEPE 2111 guidelines, in a broadest reasonable interpretation in light of specification, Kihira is properly combined with Yamamoto to teach or suggest the above-mentioned limitation of Claim 1, as cited in rejection of Claim 1 below.
Specification
The title of the invention is objected to under 37 CFR 1.72 for not being descriptive. A new title is required that is clearly indicative of the invention to which the Claims are directed.
Examiner Note:
The following title is suggested: "card-type device connector".

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Kihira et al (US 6,394,817) in view of Yamamoto et al (US 2006/0014434).
Regarding Claim 1, Kihira (In Figs 1-5) discloses a connector (10) connectable to a card-type device (100), (Fig 4), 
the connector (10) being mountable on a circuit board (assembled circuit board, Col 1, II. 64-66), (Col 1, II. 66-67, Col 2, II. 1-6), 
the connector (10) comprising a base (1); a terminal (21); a cover (5); wherein:
the base (1) has a holding portion (11); 
the terminal (21) is held by the holding portion (11), (Col 4, II. 19-21); 
the cover (5) comprises a main portion (53) having an inner surface and an outer surface (Fig 1);
when the connector (10) is connected to the card-type device (100), (ii) an interval between 15the main portion (53) and the holding portion (11) is kept constant in the predetermined direction (Fig 5). 
However Kihira does not disclose a heat conductive 5member,
10the heat conductive member is stuck on the inner surface; 
when the connector is connected to the card-type device, (i) the terminal pushes the card-type device against the heat conductive member in a predetermined direction perpendicular to the circuit board. 
Instead Yamamoto (In Figs 1-19) teaches a heat conductive 5member (3, ¶ 34, II. 1-6);
10the heat conductive member (3) is stuck on the inner surface (inner surface of cover 4, ¶ 45 II. 1-11), (Fig 1); 
when the connector (A), (Fig 1) is connected to the card-type device (MSD, ¶ 55, II. 1-4), (i) the terminal (25) pushes the card-type device (MSD) against the heat conductive member (3), (Figs 18A-19) in a predetermined direction perpendicular to the circuit board (memory card, ¶ 36, II. 1-5), (Fig 15A). 
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kihira with Yamamoto with a heat dissipation member being stuck on the inner surface and when the connector being connected to the card-type device, the terminal pushing the card-type device against the heat conductive member in a predetermined direction perpendicular to the circuit board to benefit from providing a thermal path that allows for heat to travel away from the connector or the internal element of the receptacle, where the heat may dissipate into ambient air (Elison, US 2014/0170898, ¶ 14, II. 5-10).
	Regarding Claim 2, Kihira in view of Yamamoto discloses the limitation of Claim 1, however Kihira (In Figs 1-5) further discloses wherein the cover (5) is attached to the base (1), (Fig 4).
Regarding Claim 3, Kihira in view of Yamamoto discloses the limitation of Claim 2, however Kihira (In Figs 1-5) further discloses wherein the cover (5) is attached to the base (1) by a hinge mechanism (51/52), (Col 7, II. 21-25), (Fig 4).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kihira in view of Yamamoto and further in view of Fukuda et al (US 2012/0181914).
Regarding Claim 4, Kihira in view of Yamamoto discloses the limitation of Claim 1, however where Kihira (In Figs 1-5) further discloses wherein in a state before the connector (10) is connected to the card-type device (100), the card-type device (100) is movable with respect to the cover (5), (Fig 4); and 20when the connector (10) is connected to the card-type device (100), the covering layer (5) faces the card-type device (100), (Fig 5).
However Kihira as modified does not disclose wherein: 25the heat conductive member has a covering layer made of polyimide.
Instead Fukuda (In Fig 1) teaches wherein: 25the heat conductive member (2) has a covering layer (3) made of polyimide (¶ 64, II. 1-8).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kihira with Yamamoto and further with Fukuda the heat conductive member having a covering layer made of polyimide to benefit from providing excellent heat conductivity where heat can be rapidly conducted or dissipated while providing high moisture and gas barrier properties (Fukuda, ¶ 16, II. 9-15).
    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835